                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   KALLE KARL-HEINZ PIEPER and JOSE
                                                                         10   MONTOYA,
                                                                                                                                            No. C 19-01038 WHA
                                                                         11                  Plaintiffs,                                           Related to
United States District Court




                                                                                                                                            No. C 18-01047 WHA
                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   640 OCTAVIA LLC, ODLAW, INC.,                                 ORDER GRANTING
                                                                              EDWARD KOUNTZE, JEAN BOLDAN,                                  MOTION TO REMAND
                                                                         14   NEIL MARTINSON, JUSTIN HUTTO, and                             AND VACATING HEARING
                                                                              DOES 1–20, inclusive,
                                                                         15                  Defendants.
                                                                         16                                                  /

                                                                         17                                            INTRODUCTION
                                                                         18          In this landlord-tenant dispute, plaintiffs move to remand the case to state court after
                                                                         19   defendants removed it based on diversity jurisdiction. For the reasons stated below, the motion
                                                                         20   to remand is GRANTED and the May 2 hearing is VACATED.
                                                                         21                                             STATEMENT
                                                                         22          Plaintiffs Kalle Karl-Heinz Pieper and Jose Montoya lived in Apartment 3 of 640
                                                                         23   Octavia Street, a building owned by defendant 640 Octavia, LLC. In February 2018, 640
                                                                         24   Octavia LLC initiated Lawsuit Number One against Pieper in this district, asserting claims for
                                                                         25   unlawful detainer, breach of contract, and private nuisance. A scheduling order in that action
                                                                         26   set a July 2018 deadline for the parties to seek leave to amend their pleadings. Although
                                                                         27   Pieper’s answer raised 30 affirmative defenses — including retaliation, discrimination, and
                                                                         28   harassment — Pieper never sought leave to amend his pleading to name additional parties or to
                                                                              assert any counterclaims (Dkt. No. 1).
                                                                          1          In December 2018, plaintiffs filed Lawsuit Number Two against defendants 640
                                                                          2   Octavia, LLC, Odlaw, Inc., Edward Kountze, Jean Bolden, Neil Martinson and Justin Hutto in
                                                                          3   San Francisco County Superior Court. The complaint alleged 25 claims arising out of
                                                                          4   plaintiffs’ tenancy at 640 Octavia Street, including negligence, tenant harassment, retaliation,
                                                                          5   discrimination, unlawful collection of rent, and breach of the warranty of habitability.
                                                                          6   According to the complaint, defendants collectively engaged in a harassment campaign in an
                                                                          7   attempt to force plaintiffs to leave their coveted rent-controlled apartment in San Francisco’s
                                                                          8   Hayes Valley neighborhood (ibid.).
                                                                          9          On the eve of trial in Lawsuit Number One (the related unlawful detainer action), 640
                                                                         10   Octavia, LLC, Kountze and Bolden removed Lawsuit Number Two to this district court and
                                                                         11   moved to consolidate both. A jury has since returned a verdict in favor of Tenant Pieper in
United States District Court
                               For the Northern District of California




                                                                         12   Lawsuit Number One and final judgment has been entered against 640 Octavia, LLC. In the
                                                                         13   midst of that trial, plaintiffs herein filed the instant motion to remand Lawsuit Number Two to
                                                                         14   state court (Dkt. No. 10). This order follows full briefing. Pursuant to Civil Local Rule 7-1(b),
                                                                         15   this order finds plaintiffs’ motion suitable for submission without oral argument and hereby
                                                                         16   VACATES the hearing scheduled for May 2.
                                                                         17                                              ANALYSIS
                                                                         18          Defendants may remove a civil action from state court to federal court pursuant to 28
                                                                         19   U.S.C. § 1441(a). The “strong presumption” against removal jurisdiction means that the
                                                                         20   defendant bears the burden of establishing proper removal. Gaus v. Miles Inc., 980 F.2d 564,
                                                                         21   566 (9th Cir. 1992). Specifically, defendants have the burden of showing that the district court
                                                                         22   can exercise diversity jurisdiction under 28 U.S.C. § 1332, namely, that plaintiffs have different
                                                                         23   state citizenship than all properly named defendants. All agree that plaintiffs are citizens of
                                                                         24   California for purposes of diversity jurisdiction. This order concludes that remand is required
                                                                         25   because the landlord defendants have failed to meet their burden of establishing that Hutto, a
                                                                         26   properly named defendant, is not a citizen of California.
                                                                         27
                                                                         28


                                                                                                                               2
                                                                          1          1.      NO DIVERSITY OF CITIZENSHIP.
                                                                          2          In determining diversity jurisdiction, an individual’s domicile is where he is both
                                                                          3   physically present and evinces an intention to remain indefinitely. Lew v. Moss, 797 F.2d 747,
                                                                          4   749–50 (9th Cir. 1986). The determination of an individual’s domicile involves a number of
                                                                          5   factors, including current residence, voting registration and voting practices, location of
                                                                          6   personal and real property, location of brokerage and bank accounts, location of spouse and
                                                                          7   family, membership in unions and other organizations, place of employment or business,
                                                                          8   driver’s license and automobile registration, and payment of taxes. Domicile is evaluated in
                                                                          9   terms of “objective facts,” and “statements of intent are entitled to little weight when in conflict
                                                                         10   with facts.” Id. at 750 (citation omitted).
                                                                         11          The landlord defendants’ removal papers only included Hutto’s self-serving declaration
United States District Court
                               For the Northern District of California




                                                                         12   in which he attested that his “state of domicile is Tennessee, in that [he] reside[s] there and/or
                                                                         13   ha[s] resided there and intend[s] to return there.” According to Hutto’s earlier deposition
                                                                         14   testimony, however, he has lived at 636 Octavia Street for the past five years while working as a
                                                                         15   delivery driver. Plaintiffs also submitted unrebutted evidence that Hutto drives a vehicle with
                                                                         16   California license plates and has done so since 2017 (Hutto Dep. 16:5–24; Pieper Decl. ¶¶ 4–5;
                                                                         17   Montoya Decl. ¶¶ 4–5; Hutto Decl. ¶ 1).
                                                                         18          Defendants argue that Hutto’s current residence in California is not controlling in light
                                                                         19   of his declaration. This order disagrees. To be sure, a defendant in the first instance need only
                                                                         20   allege facts adequate to support removal jurisdiction in his removal papers. Gaus, 980 F.2d at
                                                                         21   567. Where those facts are properly challenged, however, or where the court has independent
                                                                         22   cause to doubt their veracity, “the defendant bears the burden of actually proving the facts to
                                                                         23   support jurisdiction,” ibid., and must do so by a preponderance of the evidence, McNutt v. Gen.
                                                                         24   Motors Acceptance Corp. of Indiana, 298 U.S. 178, 189 (1936). Here, the landlord defendants
                                                                         25   have failed to prove by a preponderance of the evidence that Hutto is a citizen of Tennessee. In
                                                                         26   the face of plaintiffs’ evidence suggesting that Hutto is domiciled in California, defendants put
                                                                         27   forth nothing to corroborate the conclusory legal opinion contained in Hutto’s self-serving
                                                                         28   declaration. “Federal jurisdiction must be rejected if there is any doubt as to the right of


                                                                                                                               3
                                                                          1    removal in the first instance” and courts must resolve all doubts as to removability in favor of
                                                                          2    remand. Gaus, 980 F.2d at 566. Such is the case here. This order need not determine whether
                                                                          3    additional non-diverse defendants have been named in this action.1
                                                                          4             2.       NO FRAUDULENT JOINDER.
                                                                          5             If a defendant establishes fraudulent joinder, the citizenship of the fraudulently joined
                                                                          6    party will not defeat diversity. To prove fraudulent joinder, a defendant must show that “the
                                                                          7    plaintiff fail[ed] to state a cause of action against a resident defendant, and the failure is obvious
                                                                          8    according to settled rules of the state.” McCabe v. Gen. Foods. Corp., 811 F.2d 1336, 1339 (9th
                                                                          9    Cir. 1987) (citation omitted). “[I]f there is any possibility that the state law might impose
                                                                         10    liability on a resident defendant under the circumstances alleged in the complaint, the federal
                                                                         11    court cannot find that joinder of the resident defendant was fraudulent, and remand is
United States District Court
                               For the Northern District of California




                                                                         12    necessary.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009) (citation
                                                                         13    omitted).
                                                                         14             This order disagrees with the landlord defendants that Hutto has been included as a
                                                                         15    “sham defendant” solely to defeat diversity jurisdiction. Plaintiffs allege that Kountze directed
                                                                         16    Hutto to surveil and harass them throughout 2017 and 2018. As part of this harassment, Hutto
                                                                         17    falsely claimed that Pieper maintained a “prostitution ring based out his apartment,” “harbor[ed]
                                                                         18    fugitives that have been deported from the country before for criminal charges,” was “very
                                                                         19    armed and dangerous” and had “threatened all of the neighbors and also threatened to burn
                                                                         20    down the apartment building if he is evicted.” In April 2018, moreover, Hutto sent Kountze and
                                                                         21    Boldan screenshots of Pieper’s “Amazon wish list” and advised Kountze to “check all of
                                                                         22    [Pieper’s] light bulbs” (Amd. Compl. ¶¶ 30, 63, 71, 74–76). As defendants admit, these
                                                                         23    allegations are sufficient to plead viable claims for libel and slander. Defendants have therefore
                                                                         24    failed to establish that there is no possibility that plaintiffs could state a claim against Hutto in
                                                                         25    California state court.
                                                                         26
                                                                         27             1
                                                                                          The Court is disappointed in Tenant Pieper’s argument that he did not “concede” diversity
                                                                              jurisdiction in Lawsuit Number One. To the contrary, Pieper explicitly “stipulate[d] to subject matter
                                                                         28   jurisdiction” and agreed not to “contest jurisdiction on appeal or later on” (Case No. 18-01047, 3/28/29 Hearing
                                                                              Transcript). In any event, here, unlike in Lawsuit Number One, Hutto is also named as a defendant.

                                                                                                                                        4
                                                                          1          3.      NO SEVERANCE.
                                                                          2          Although conceding that the amended complaint pleads a viable claim against Hutto,
                                                                          3   defendants next argue that these claims should be severed from the remainder of the action
                                                                          4   under the “fraudulent misjoinder doctrine,” a theory of procedural misjoinder under which
                                                                          5   plausible claims have been asserted against a party but joinder is nonetheless improper due to a
                                                                          6   lack of some real connection between the defendants. Our court of appeals has not adopted this
                                                                          7   idea, but has stated in an unpublished opinion that “[f]or purposes of discussion we will assume,
                                                                          8   without deciding, that this circuit would accept the doctrines of fraudulent and egregious
                                                                          9   joinder.” California Dump Truck Owners Ass’n v. Cummins Engine Co., Inc., 24 Fed. Appx.
                                                                         10   727, 729 (9th Cir. 2001).
                                                                         11          Assuming for purposes of this order that the fraudulent misjoinder theory is viable in
United States District Court
                               For the Northern District of California




                                                                         12   this circuit, this order nevertheless concludes that it would be inapplicable here. All of
                                                                         13   plaintiffs’ claims involve the alleged harassment and mistreatment they experienced as tenants
                                                                         14   of 640 Octavia, LLC. This is a sufficient nexus between the claims against Hutto and the
                                                                         15   claims against any non-diverse defendants. It therefore cannot be said that there is no real
                                                                         16   connection between the claims asserted against defendants. For this same reason, this order
                                                                         17   declines to sever and remand claims against any non-diverse defendants under FRCP 21, which
                                                                         18   rule permits the severance of claims against multiple defendants “with respect to or arising out
                                                                         19   of the same transaction, occurrence, or series of transactions or occurrences.” Plaintiffs’ motion
                                                                         20   to remand the case to state court is accordingly GRANTED.
                                                                         21          4.      NO ATTORNEY’S FEES.
                                                                         22          Plaintiffs request an award of costs and attorney’s fees pursuant to Section 1447(c) of
                                                                         23   Title 28 of the United States Code, which provides that an order of remand “may require
                                                                         24   payment to just costs and any actual expenses, including attorney fees, incurred as a result of
                                                                         25   removal.” A court has “wide discretion” in deciding whether to award attorney’s fees under
                                                                         26   this provision, Moore v. Permanente Med. Group, 981 F.2d 443, 447 (9th Cir. 1992), but
                                                                         27   “[a]ttorney’s fees should be awarded only where the removing party lacked an objectively
                                                                         28   reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141


                                                                                                                               5
                                                                          1   (2005). Because this order cannot conclude that defendants lacked any objectively reasonable
                                                                          2   basis to remove this action, plaintiffs’ request for attorney’s fees is DENIED.
                                                                          3                                            CONCLUSION
                                                                          4           For the reasons set forth above, plaintiffs’ motion for remand is GRANTED, the request
                                                                          5   for attorney’s fees is DENIED, and the May 2 hearing is VACATED. The Clerk shall REMAND
                                                                          6   this action to the Superior Court of California, County of San Francisco and shall CLOSE THE
                                                                          7   FILE.

                                                                          8
                                                                          9           IT IS SO ORDERED.
                                                                         10
                                                                         11   Dated: April 30, 2019.
United States District Court




                                                                                                                                   WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               6
